FISCHER, P.J.,
Dissenting.
T1 In this case, the biological parents of HRT appeal the district court's order denying their motion to vacate the district court's August 7, 2012, Judgment terminating their parental rights. The Judgment was entered after the parents failed to attend a pretrial conference scheduled for July 23, 2012, that they were ordered to attend by the district court. The Judgment was entered pursuant to Title 10A O.S.2011 1-4-905(A)(5): "The failure of a parent who has been served with notice under this section to personally appear at the hearing shall constitute consent to the termination of parental rights by the parent given notice. ..." 5 The district court deemed *674the parents' failure to attend the July 28 hearing consent to the termination of their parental rights.6 The. parents sought to vacate the Judgment, arguing that they did not know they were supposed to appear at the July., 23 hearing, Their motion asserts that the Judgment is, in essence, a default judgment, that default judgments are not favored and that they are entitled to a trial on the merits of the State's petition to terminate their parental rights. After a hearing on the parents' motion at which Father was the only witness, the district court found that the parents faded to meet their burden of proving that they did not have notice they were required to attend they July 23 hearmg I would affirm that decision.
2 I agree with the Majority, the parent's August 31, 2012, motion to vacate filed within thirty days of the Judgment is governed by 12 O.S.2011 1031.1. However, because the parent's motion was filed more than ten days after the judgment sought to be vacated, it did not extend the time to appeal the Judgment, Stites v. DUIT Const. Co., Inc., 1995 OK 69, ¶ 25, 903 P.2d 293, 302; "No post-judgment quest for relief-other than one made by a timely new-trial motion-will operate to extend the time for appellate review of errors made in a nisi prius judgment or in a final order." Cf., Schepp v. Hess, 1989 OK 28, n. 2, 770 P.2d 34, 36 n. 2 (motion filed after the ten-day period for motions for new trial but within thirty days following the decision will not operate to extend the time to appeal from that decision). Further, the parents' petition in error was filed April 18, 2018, more than thirty days after the Judgment was filed. "An appeal to the Supreme Court of Oklahoma, if taken, must be commenced by filing a petition in error with the Clerk of the Supreme Court of Oklahoma within thirty (30) days from the date a judgment." 12 O.S.2011 990A (A). Consequently, the Judgment terminating the parents' parental rights is beyond appellate review. Stites, 1995 OK 69, ¶ 25, 903 P.2d at 302 (errors in ruling on a motion to vacate are confined to those in granting or denying relief sought upon the grounds advanced and the evidence presented in the motion),
T3 Thefefore, 'the issue in this appeal is whether the district court erred in refusing, to set aside the Judgment based on the parents' argument that they did not have notice they were required to attend the July 23 pretrial conference.
The common law's test in force in this state for measuring the legal correctness of a trial court's response to a timely 1081.1 [motion to vacate] is whether sound discretion was exercised upon sufficient cause shown to vacate, modify, open or correct the earlier decision, or to refuse the relief sought.
Schepp v. Hess, 1989 OK 28, ¶ 11, 770 P.2d at 39 (citation omitted). Although the power of the district court to vacate a Judgment pursuant to 12 O.S.2011 1031.1 is not confined to the grounds listed is 12 O.S.2011 1031 and is "almost unlimited," Id. ¶ 9, 770 P.2d at 38, I find the following instructive in informing the district court's exercise of discretion in this case:" "[A] party seeking to vacate a default judgment, based on an alleged lack of notice, [has] the burden of proving by clear, cogent, and convineing evidence that the judgment is subject to vacation." Farm Credit Bank of Wichita v. Trent, 1997 OK 70, ¶ 22, 943 P.2d 588, 592 (affirming the denial of a section 1081(8) motion to vacate seeking to set aside a default judgment against corporation and 1m officers finding theu' affidavits were insuf*675ficient to overcome recitation of proper service and potice contained in the judgment roll), and citing Davidson v. Gregory, 1989 OK 87, 780 P.2d 679 (affirming denial of section 10318) motion to vacate foreclosure judgment by defendant who entered an appearance but claimed "irregularity" due to lack of notice required by district court Rule 10). Further guidance in evaluating the discretion exercised by the district court in deciding term-time motions to vacate is provided in Woodruff v. Moore, 1938 OK 119, ¶ 9, 182 Okla. 120, 77 P.2d 62, 63-64:
The discretion granted trial judges in opening or vacating their judgments during term extends to a reasonable degree in both directions. Unless the refusal to vacate a default judgment is an abuse of that discretion, such order is not reversible. If the question whether there was an abuse depends upon a question of fact pertaining to the grounds for vacating, upon which question there was conflicting evidence, the ordinary rule applies and the presumption is that the finding of fact was consistent with the order.
Woodruff was recently cited with approval in Ross v. Pace, 2004 OK 13, 87 P.3d 593.
T4 The procedure for resolving the parents' motion is set out in 10A 00.98.2011 1-4-905(B):
1. The court shall have the power to vacate an order terminating parental rights if the parent whose parental rights were ter- . minated pursuant to subsection A of this section files a motion to vacate the order within thirty (80) days after the order is filed with the court clerk.
# "# as
3. The burden of proof is on the defaulting parent to show that he or she had no actual notice of the hearing, or due to unavoidable casualty or misfortune the parent was prevented from either contact'ing his or her attorney, if any, or from attending the hearing or trial,
As the district court found in its order deny ing the parents' motion, the parents'" motion to vacate. does not assert that they did not attend the July.283 pretrial conference "due to unavoidable casualty or. misfortune." Their sole contention is "that they were not aware of the court date of the pre-trial date on the 23rd day of July 2012 and believed the court date to be August 27, 2012." Consequently, this appeal is determined by whether the parents provided "sufficient cause" that they did not know they were required to attend the July 28 hearing. Schepp, 1989 OK 28, ¶ 11, 770 P.2d at 39.
156 The evidence relevant to this issue is established from the court file, the transcript of proceedings on the afternoon of July 28, 2011, and Father's testimony at the hearing on the parents' motion to vacate. The district court announced in the July 28 proceedings that he was taking judicial notice of the matters contained in the court file and the events that occurred in previous proceedings before the court: nd.
'The Court is aware that in previous hearings, the information was presented to the Court that the parents have not participated in any services, have not taken any steps to correct conditions, The Court is aware of the reports that have been filed to-date in this case,
T0k # "
I think there's more than enough in the record to justify termination of parental rights and I'll make it a part of the record at this time.
See 12 O.S.2011 2202. The relevant facts are as follows:
1. The parents did not appear at the initial emergency hearing although the attorney they hired to represent them did appear. They did not appear at the next hearing despite being specifically advised by the DHS worker assigned to their case that a hearing had - been set. They did appear with their attorney at. the pretrial conference on June 27, 2011, as well as at the continuation of that pretrial conference held on October 20, 2011,7 December 8, *6762011 and March 15, 2012. In general, the pretrial conferences were continued at the request of the parents because they had been charged in a related criminal case and the parents' counsel represented that resolution of the criminal case was likely to resolve the parental termination case.8
2. At the March 15 pretrial conference, the parents were, served with the State's third amended petition adding allegations that Father sexually molested HRT as an additional ground for termination. Father was deni¢éd further visitation with HRT. Mother was granted supervised visitation but did not take advantage of that opportunity. The pretrial conference was continued until 9:00 a.m. on July 28 and trial was set for August 27, 2012.
3. The parents' attorney appeared at 9:00 am. on July 23, but the parents did not. The district court advised the parents' counsel that at the March 15 pretrial conference he had ordered the parents to attend the July 28 pretrial conference as he had done in each preceding pretrial conference, and that if they did not appear he would immediately consider the State's motion to terminate the parents' parental rights. At that time, counsel for the parents did not represent to the court that he had advised the parents that they did not need to attend the 9:00 am. July 28 pretrial conference, The district court continued the pretrial conference until 1:30 in the afternoon in order to permit counsel time to contact the parents and arrange for their appearance.
4 By 4:00 pm. on July 28 the parents had not appeared before' the district court nor does the record reflect any further contact by the parents' counsel with the district court. Further, there is no evidence in this record purport- ' ing to explain why the parents did not appear at 1:30 on July 28, nor did counsel for the parents appear at that time and announce that he had been instructed by parents to appear and "proceed in abstentia" at the July 23 hearing.9 Likewise, neither the parents nor their counsel appeared or contacted the district court on July 24 to explain their absence the preceding day. They waited until August 31 to inform the district court that , they claimed they did not know they were required to attend the July 28 pretrial conference.
5. At the hearing on the parents' motion to vacate Father testified that he had attended every hearing prior to the July 28 pretrial conference. He testified that although he was at the March 15 pretrial conference, he and Mother understood that they were not required to attend the July 28 pretrial conference but only the August 27 trial. Father did not testify that his attorney told him he did not have to appear on July 23, only that he understood that the next court date was August 27. He testified that he had a piece of paper on which his counsel had written the August 27 trial date. Although it appears that Father had this paper with him at the hearing, it was not introduced as an exhibit at the *677hearing and is not included in the ree ord in this appeal.10
16 After hearing the evidence, the district court found "the evidence does not support [the parents position that they were unaware of the July 28 pretrial conference] as the Court advised the: parents to be in court on July 28, 2012." The district court also found: "The mother and father in this case claim that they did not know about the July 23rd hearing, however the Court finds that inconsistent with the evidence in that the court specifically notified the parents of the July 28rd hearing and their attorney did appear." During the July 23 proceeding, the district court stated: "the Court has been very specific with the parents repeatedly that they had to be here for pretrial hearings and they were not here today." Based on these findings, the district court concluded the parents had failed to sustain their burden of proving that they did not have notice of the July 23 pretrial conference. In my view, based on these findings, the district court did not abuse his discretion in denying the parents' motion to vacate. Although the parents' are "quite forcibly that every litigant is entitled to his day in court, [I] know of no rule in civil cases requiring the court to compel the defendant to enjoy that privilege if he chooses, either deliberately or by his negligence, to forego it." Woodruff v. Moore, 1938 OK 119, ¶ 8, 182 Okla. 120, 77 P.2d at 63 (affirming default judgment after repeated warnings to defendant). See also Ross v. Pace, 2004 OK 13, 87 P.3d 593 (affirming refusal to vacate default judgment after trial court found plaintiff failed to answer request for admissions, was served with motion for summary judgment and given notice of hear-mg but failed to attend).
T7 Further, the district court's decision overruling the parents' motion to vacate "comes to a court of review clothed with a presumption of correctness. Every fact not disputed by the record must be regarded as supportive of the trial court's ruling." Willis v. Sequoyah House, Inc., 2008 OK 87, ¶ 15, 194 P.3d 1285, 1290 (internal citations omitted). 'Onthe critical issue of whether the parents knew they were ordered to appear at the July 28 pretrial conference, the evidence in this record is Father's testimony at the hearing -on his motion to vacate that he understood that he only had to appear at the August 27 trial versus the district court's statemenits-on the record during the July 28 proceedings and the hearing on the motion to vacate that it specifically ordered the parents to attend every pretrial conference including the July 28 - pretrial conference. The district court's statement that it specifically ordered the. parents to attend each pretrial conference is. supported by the fact that after the initial June 27, 2011, pretrial conference, the parents did attend the next three pretrial conferences held. on October 20, 2011, December 8, 2011, and March 15, 2012. In each of those pretrial conferences, not only was a new pretrial conference date set, but also a new trial date was set. In my view, the presumption that' the district court is correct is not overcome by Father's testimony that he left the March 15 pretrial conference "under'[the] impression" that his next court date was' August 27, because his attorney had written that date on a piece of paper after the conference "If" the questlon whether there was an abuse depends upon a question of fact pertaining to the grounds for vacating, upon which 'question 'there was conflicting ev1dence2 the ordinary rule applies and the presumption is that the finding of fact was consistent with the order." Woodruff, 1938 OK 119, ¶ 9, 77 P.2d 62 at 64 (affirming denial of term-time motion to vacate default judgment).
T8 However, as the Majority correctly notes, the box on the form used to document the March 15 pretrial conference confirming the district court's order to appear on July 28 was not checked. I agree with the Majority that when the district court uses a form to document its proceedings, the form should be filled out to conform to what actually transpired. - However, in my view, the-discrepan-ey between the form and the district court's firm conviction expressed on the record twice that he ordered the parents to attend the *678July 23 pretrial conference is insufficient to overcome the presumption of correctness in the district court's decision to overrule the parents' motion to vacate. That same box was not checked on the form used to doeument the June 27, October 20, and December 8, 2011, pretrial conferences, yet the parents were able to attend each of the following conferences. The presumption of correct ness is certainly not overcome, in my view, by Father's self-serving testimony that he was "under [the] impression" that he did not have to attend the July 28 pretrial conference, -And, there is no direct evidence supporting the conclusion that Mother did not know she had been ordered to attend the July 28 pretrial conference. I would affirm the order of the district court denying the parents' motion to vacate.
T9 The second issue raised by the parents in this appeal is a constitutional one. They argue that unspecified "due process rights" were violated when the district court terminated their parental rights for failure to appear at the July 23 pretmal conference. They cite various cases for the proposition that parental rights cannot be. terminated in the absence of clear and convincing evidence. They point out that no evidence was presented by the State in support of the grounds for termination during the July 28 proceedings and conclude, therefm e, that the Judgment terminating their parental rights failed to comply with Oklahoma law. In my view, this argument does not require reversal of the order appealed.
{10 First, this issue was not raised in the parents' motion to vacate nor presented to the district court at the hearing on that motion. An appellate court will not ordinarily rule on a question of law not decided by the trial court, and I would not do so in this case. See Krosmico v. Pettit, 1998 OK 90, 1] 22, 968 P.2d 845, 351.
11 Second, as previously discussed, the parents' appeal of the order denying their motion to vacate is limited to the correctness of the district court's disposition of that motion. The parents' constitutional argument goes to the merits of the Judgment terminating their parental rights. The parents did not preserve their right to appeal the Judgment. See Stites, 1995 OK 69, ¶ 25, 903 P.2d at 302.
1 12 Third, the parents' rehance on In re S.B.C., 2002 OK 83, 64 P.3d 1080, is misplaced, S.B.C. cited. federal constitutional authority for the proposition that the evidence supporting parental termination produced at trial must be. clear and convincing evidence and held that the, same level of proof was required on appellate review of the factual basis for termination. In this case, by virtue of the deemed consent provision of section 1-4-905(A)(5) a trial was not required, and, although the district court was satisfied that sufficient evidence existed to warrant termination, no evidence regarding the grounds for termination was necessary. Nothing in the language of section 1-4-905(A)(5) refers to or requires a trial on the merits or an evidentiary hearing on the grounds for termination.. "[The cardinal rule of statutory construction is to begin with consideration of the language used and courts should not read into a statute exceptions not made by the Legislature." Ledbetter v. Oklahoma Alcoholic Beverage Laws Enforcement Comm'n, 1988 OK 117, ¶ 7, 764 P.2d 172, 179. Consequently, I disagree with the holding in In re A.T., 2011 OK CIV APP 81, 262 P.3d 386, relied on by the Majority for the proposition that clear and convincing evidence is still required, when parental rights are terminated pursuant to section 1-4-905. Not only is there no such requirement in the statute but also, and by analogy, there is no such requirement imposed where a parent voluntarily consents to termination pursuant to section 1-4-904. All that is required is that the parent's written consent be "accompanied by the judge's certificate that the terms and consequences of the consent were fully explained in detail ... and were fully understood by the parent.. .." 10A O.S. 2011 1-4-904(B)(1)(a).
[ 13 For these reasons, I would affirm the order of the district court denying the parents' motion to vacate and, therefore, respectfully dissent.

. The record reflects that the statutorily required notice was served on the parents and neither in their motion to vacate or in this appeal do the parents contend otherwise or argue that their parental rights should not be terminated because they were not provided the notice required by *67410A O.S.2011 1-4-905(A)(1) and (2). Further, the parents have not challenged the constitutionality of this statute and that lssue is not addressed in this Dissent.


. Although the parents have not raised this issue, I agree with the Dissent in In the Matter of K.S., 2013 OK CIV APP 33, ¶ 23, 299 P.3d 515, 519:
[Tlhe statute for termination of parental rights for failure to appear after notice does not prohibit.-the state from asking for default termination, nor does it limit the trial court from granting such termination at noticed hearings other than a date set for trial on the merits.
Cf., paragraph B(3) of the relevant statute:
The burden of proof is on the defaulting parent to show that he or she had no actual notice of the hearing, or due to unavoidable casualty or misfortune the parent was prevented from either contacting his or her attorney, if any, or from attending the hearing or trial.
10A O.S.2011 1-4-905(B)(3) (emphasis added).


. Although a "Permanency/Review Order" form was used to document the October 20 proceeding rather than a pretrial conference form, the case was set for pretmal conference on October 20 pursuant to the June 27 order, and the proceeding appears to have been conducted as a pretrial *676conference although the pretrial conference was again continued until December 8, 2011.


, Father and Mother each entered a plea of nolo contendere to one felony count of child neglect on May 17, 2013, and received a deferred sentence (Oklahoma County case number CF-2011-2474). ''The range of [appellate] review is generally confined to the record presented for corrective process. A well-recognized exception permits an appellate tribunal to take cognizance of those facts occurring during the pendency of an appeal which adversely affect the court's capacity to administer effective relief," Lawrence v. Cleveland County Home Loan Auth., 1981 OK 28, ¶ 6, 626 P.2d 314, 315.


. 10A.O.S. 1-4-905(A)(5):
When a parent who appears voluntarily or pursuant to notice is directed by the court to personally appear for a subsequent hearing on -a specified date, time and location, the failure of that parent to personally appear, or to instruct his or her attorney to proceed in absen-tia at the trial, shall constitute consent by that parent to termination of his or her parental rights.


. Father's counsel supported Father's testimony in his argument to the district court but he did not testify. Unsworn statements of counsel do hot constitute evidence. See Willis v. Sequoyah House, Inc., 2008 OK 87 ¶ 3, 194 P.3d 1285 1290.